237 F.2d 267
Fred Rudolph HUNT, Appellant,v.UNITED STATES of America, Appellee.
No. 7247.
United States Court of Appeals Fourth Circuit.
Argued Oct. 1, 1956.Decided Oct. 3, 1956.

Fred Rudolph Hunt, pro se.
J. M. Baley, Jr., U.S. Atty., Asheville, N.C.  (Hugh E. Monteith, Asst. U.S. Atty., Sylva, N.C., on the brief), for appellee.
Before PARKER, Chief Judge, and SOPER and SOBELOFF, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion under 28 U.S.C. 2255 to vacate and set aside a sentence in a criminal case.  Appellant was charged with transporting a stolen automobile in interstate commerce in violation of 18 U.S.C. 2312.  He waived indictment and representation by counsel, pleaded guilty to the charge as contained in an information and was sentenced to a term of imprisonment.  Some months later he filed a motion under 28 U.S.C. 2255 to vacate the sentence on the ground that the evidence which the government had of interstate transportation was hearsay and that there was no sufficient evidence to sustain a conviction.  It is a sufficient answer to this that appellant voluntarily pleaded guilty to the charge against him.  Where an accused pleads guilty, it is not necessary that the crime be established by proof.  The District Judge found:


2
'That the defendant was granted every right afforded him by the Constitution of the United States; that the Court offered to appoint counsel for him, which he refused, and that he entered a plea of guilty knowing the effect of such plea, since he had previously had many experiences in the courts'.


3
The motion under 28 U.S.C. 2255 was without merit and was properly denied.  Under the circumstances of the case, the judge properly refused to have appellant brought from prison to attend the hearing, but did appoint counsel to represent him.


4
Affirmed.